Title: List of Items Sent by William Clark, 10 November 1807
From: Jefferson, Thomas
To: 


                        
                            [10 Nov. 1807]
                            
                        
                        
                     
                        Elephant.
                        8.
                        
                        part of a small elephant’s jaw, with 2. teeth remaining in it.
                     
                     
                        
                        19.
                        
                        2 pieces of Elephant’s tusks.
                     
                     
                        
                        28.
                        
                        see the other side, & qu. to which it belongs
                     
                     
                        
                        32.
                        
                        part of 2 Elephant’s tusks.
                     
                     
                        
                        9.
                        
                        5. Elephant’s teeth.
                     
                     
                        
                        16.
                        
                        part of an Elephant’s tooth.
                     
                     
                        
                        29.
                        
                        7. Elephant’s teeth.
                     
                     
                        
                        39.
                        
                        2. Elephant’s teeth.
                     
                     
                        
                        12.
                        
                        1. piece of Elephant’s rib
                     
                     
                        
                        27.
                        
                        part of an Elephant’s rib.
                     
                     
                        Buffalo
                        41.
                        
                        the head of a buffalo cow (intended to show the difference between ys and the other animals
                     
                     
                        Cow.
                        13.
                        
                        part of a head supposed to be the Cow species.
                     
                     
                        Horse
                        15.
                        
                        2 leg & foot bones of the horse
                     
                     
                        Unknown.
                        10.
                        
                         a hollow bone (non-descript)
                     
                     
                        
                        11.
                        
                        1 piece of the hump bone.
                     
                     
                        
                        20.
                        
                        greater part of the head of a Non-descript animal with horns bending down.
                     
                     
                        
                        21.
                        
                        3. leg bones of the same animal probably.
                     
                     
                        
                        22.
                        
                        1. leg, & 2 joint-bones of the foot of another animal of the same class.
                     
                     
                        
                        33.
                        
                        most of the head of an animal with horns bending down, bones of the leg & feet of same
                     
                     
                        
                        34.
                        
                        part of the head of an animal with tapering horns, strait, long, & at angles from the head, with leg & feet bones of the same.
                     
                     
                        
                        35.
                        
                        the teeth of 4. small animals supposed to be the teeth of those uncommon animals mentioned above.
                     
                     
                        
                        
                                               
                        
                     
                     
                        
                        
                        
                        an Indian stone axe
                     
                     
                        
                        
                        
                        4. stone pipes with stems
                     
                     
                        
                        
                        
                        a Sioux war cap of feathers
                     
                     
                        
                        
                        
                        a Sioux dress for the head & hips when on duty as a souldier or police man.
                     
                     
                        
                        
                        
                        a lump of salt from the Kansas river.
                        
                     
                     
                        No. 1. to 22. is in box No. 1.23 to 35. in box No. 2.   36. to 46. in box No. 3.
                     
                     
                        Mammoth.
                        1.
                        
                        Part of the upper head of the Mammoth with 4. teeth.
                     
                     
                        
                        23.
                        
                        Part of the head of the Mammoth with 4. teeth in it.
                     
                     
                        
                        26.
                        
                        part of the great pan of the head of do.
                     
                     
                        
                        37.
                        
                        part of the upper head with 2. teeth in it, appearing a little different from the larger, or more entire heads.
                     
                     
                        
                        2.
                        
                        half of a jawbone of do. with 1. tooth & a small tusk in it.
                     
                     
                        
                        3.
                        
                        half of a jawbone of do. with 2. teeth, one of which is a young tooth.
                     
                     
                        
                        24.
                        
                        the jaw bone with 4. teeth in it.
                     
                     
                        
                        38.
                        
                        part of the jaw of a small Mammoth with a young tooth & one without root.
                     
                     
                        
                        4.
                        
                        3. small tusks of a jaw-bone of do.
                     
                     
                        
                        28.
                        
                        3. small tusks of the jaw bone of the elephant or Mammoth.
                     
                     
                        
                        36.
                        
                        2. large tusks of the Mammoth.
                     
                     
                        
                        5.
                        
                        5. sound teeth of do.
                     
                     
                        
                        6.
                        
                        1. hollow tooth of do.
                     
                     
                        
                        7.
                        
                        1. tooth, much worn, of do.
                     
                     
                        
                        30.
                        
                        3. Mammoth teeth.
                     
                     
                        
                        31.
                        
                        3.    do.   do.  hollow
                     
                     
                        
                        40.
                        
                        2. Mammoth teeth. one hollow.
                     
                     
                        
                        12.
                        
                        1. piece of Mammoth rib.
                     
                     
                        
                        27.
                        
                        part of a Mammoth’s rib.
                     
                     
                        
                        17.
                        
                        thigh & leg bone found together, supposed to be young Mammoth.
                     
                     
                        
                        18.
                        
                        a large thigh bone of the Mammoth.
                     
                     
                        
                        14.
                        
                        36. bones of the paw of the Mammoth.
                     
                     
                        
                        25.
                        
                        30. bones, mostly the foot or paw of do.
                     
                  
                        
                        
                    